Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 December 11, 2014

The Court of Appeals hereby passes the following order:

A15A0677. FRED FENDER v. BRANCH BANKING AND TRUST CO.

      This case originated when Branch Banking and Trust Co. applied for
confirmation of a foreclosure sale against Fred Fender. After the court entered an
order confirming the sale, Fender moved to set aside the judgment pursuant to OCGA
§ 9-11-60 (d). The court denied his motion, and Fender then filed this direct appeal.
We, however, lack jurisdiction.
      An appeal from an order denying a motion to set aside a judgment under
OCGA § 9-11-60 (d) must be taken by application for discretionary review. See
OCGA § 5-6-35 (a) (8); Jim Ellis Atlanta, Inc. v. Adamson, 283 Ga. App. 116 (640
SE2d 688) (2006). Fender’s failure to comply with the requisite appellate procedure
deprives this Court of jurisdiction over his appeal, which is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                                                            12/11/2014
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.